459 So.2d 459 (1984)
Raul BORGES, Appellant,
v.
The STATE of Florida, Appellee.
No. 84-350.
District Court of Appeal of Florida, Third District.
November 27, 1984.
*460 Gold & Fox and Myron M. Gold, for appellant.
Jim Smith, Atty. Gen. and Renee E. Ruska, Asst. Atty. Gen., for appellee.
Before HENDRY, HUBBART and DANIEL S. PEARSON, JJ.
PER CURIAM.
Even if, arguendo, it can be said that a hearing pursuant to Richardson v. State, 246 So.2d 771 (Fla. 1971), was required when it appeared that the State had not produced for the defendant's examination and inspection an item of physical evidence, the existence, location and availability of which was at all times well known to the defendant, the inquiry conducted by the trial court met the requirements of Richardson, and its implicit ruling that the defendant was not prejudiced by the "discovery violation" is amply supported by the record, and the admission into evidence of this practically non-probative and totally cumulative item was clearly justified.
Affirmed.